Title: From James Madison to Thomas Jefferson, 20 April 1818
From: Madison, James
To: Jefferson, Thomas


Dear Sir
Montpellier Apl. 20. 1818
I take the opportunity by Judge Holmes of sending my first Instalment for the Central College, which I beg the favor of you to have put into the proper hands.
The only subscription to the lists I distributed is the inclosed one from Gen A. T. Mason. Is it worth while to avail ourselves of his solitary liberality in that distant quarter, which connects him so little with an institution as yet a local one? If you think not the subscription & his Check may be kept back.

I do not find that any decision of Cooper has taken place with respect to his translation from Philada. Affcy. yours
James Madison
